Case 3:21-cv-00334-MMH-PDB Document 6 Filed 03/29/21 Page 1 of 5 PageID 39




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

  JACQUELINE E. RIVAS DE JESUS,
  as Personal Representative of the
  Estate of JASON O. GARCIA RIVERA,
  for and on behalf of the Estate and
  Survivors thereof,

              Plaintiff,

  vs.                                          Case No. 3:21-cv-334-MMH-PDB

  BRIDGESTONE AMERICAS, INC., and
  BRIDGESTONE AMERICAS TIRE
  OPERATIONS, LLC,

              Defendants.
                                        /

                                      ORDER

        THIS CAUSE is before the Court sua sponte. Federal courts are courts

  of limited jurisdiction and therefore have an obligation to inquire into their

  subject matter jurisdiction. See Kirkland v. Midland Mortg. Co., 243 F.3d 1277,

  1279-80 (11th Cir. 2001).     This obligation exists regardless of whether the

  parties have challenged the existence of subject matter jurisdiction. See Univ.

  of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

  settled that a federal court is obligated to inquire into subject matter jurisdiction

  sua sponte whenever it may be lacking.”). “In a given case, a federal district

  court must have at least one of three types of subject matter jurisdiction: (1)
Case 3:21-cv-00334-MMH-PDB Document 6 Filed 03/29/21 Page 2 of 5 PageID 40




  jurisdiction under a specific statutory grant; (2) federal question jurisdiction

  pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

  § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

  For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all

  plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412.

         On March 25, 2021, Plaintiff Jacqueline E. Rivas de Jesus, as the Personal

  Representative of the Estate of Jason O. Garcia Rivera, deceased, filed a

  Complaint and Demand for Jury Trial (Doc. 1; Complaint), apparently seeking

  to assert that the Court has subject matter jurisdiction over this action pursuant

  to 28 U.S.C. § 1332 because “[t]his is an action for damages in excess of Seventy-

  Five Thousand Dollars ($75,000), exclusive of interest and costs.” 1                       See

  Complaint ¶ 1. However, to the extent that Plaintiff seeks to invoke the Court’s

  diversity jurisdiction, upon review of the Complaint the Court is unable to

  determine whether it has subject matter jurisdiction over this action because

  Plaintiff has not adequately plead the citizenship of two of the parties to this

  action. 2


  1      Although it is not entirely clear from the face of the Complaint what statutory grant of
  subject matter jurisdiction Plaintiff seeks to invoke, in the section of the Complaint labelled
  “Jurisdiction and Venue,” Plaintiff appears to attempt to allege jurisdictional facts related to
  diversity jurisdiction. See Complaint at 1–5.
  2      The failure to adequately allege diversity jurisdiction in this case is certainly not
  unique. See Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1
  (M.D. Fla. Aug. 1, 2017) (“Diversity jurisdiction appears to create the biggest pleading
  challenge for the Bar.”). But, as aptly stated in Wilkins, the all-to-common “failure to
  demonstrate even a passing familiarity with the jurisdictional requirements of the federal
  courts results in a waste of judicial resources that cannot continue.” Id. Indeed,


                                                -2-
Case 3:21-cv-00334-MMH-PDB Document 6 Filed 03/29/21 Page 3 of 5 PageID 41




         First, Plaintiff inadequately pleads her own citizenship for purposes of

  diversity jurisdiction. In this regard, Plaintiff Jacqueline E. Rivas de Jesus filed

  this lawsuit as the personal representative of the estate of Jason O. Garcia

  Rivas.    See Complaint at 1.         She alleges in the Complaint that “Plaintiff,

  Jacqueline E. Rivas de Jesus, was and is a citizen of St. Cloud, Osceola County,

  Florida.” Id. ¶ 2. However, when an individual acts in a representative capacity

  for one who is deceased, that individual is deemed to be a citizen of the state of

  which the deceased was a citizen at the time of death. Palmer v. Hosp. Auth. of

  Randolph Cnty., 22 F.3d 1559, 1562 n.1 (11th Cir. 1994); 28 U.S.C. § 1332(c)(2).

  Thus, “[w]here an estate is a party, the citizenship that counts for diversity

  purposes is that of the decedent, and [he] is deemed to be a citizen of the state

  in which [he] was domiciled at the time of [his] death.” King v. Cessna Aircraft

  Co., 505 F.3d 1160, 1170 (11th Cir. 2007). 3




         [t]he U.S. District Court for the Middle District of Florida is one of the busiest
         district courts in the country and its limited resources are precious. Time spent
         screening cases for jurisdictional defects, issuing orders directing repair of
         deficiencies, then rescreening the amended filings and responses to show cause
         orders is time that could and should be devoted to the substantive work of the
         Court.

  Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
  encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
  at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).
  3       To no avail, the Court reviewed the Letters of Administration attached as Exhibit “A”
  to the Complaint in the hope that the decedent’s state of citizenship might be identified there.
  Not only does the Letters of Administration purport to identify only the residence rather than
  the citizenship of the “Deceased,” it appears to contain a scrivener’s error as it states that
  “Jacqueline E. Rivas de Jesus, a resident of Osceola County, Florida, died on April 28, 2020 . .


                                                -3-
Case 3:21-cv-00334-MMH-PDB Document 6 Filed 03/29/21 Page 4 of 5 PageID 42




         Additionally, Plaintiff inadequately alleges the citizenship of Defendant

  Bridgestone Americas Tire Operations, LLC, (BATO). See Complaint at 1. In

  the Complaint, Plaintiff asserts that BATO “is a limited liability company

  organized and existing under the laws of the state of Delaware, with its

  principal place of business in Nashville, Tennessee.”               See Complaint ¶ 6.

  However, the Eleventh Circuit has held that “a limited liability company is a

  citizen of any state of which a member of the company is a citizen.” Rolling

  Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th

  Cir. 2004). Thus, Plaintiff’s allegations concerning BATO’s state of formation

  and the location of its principal place of business fail to apprise the Court of

  BATO’s citizenship.        See Complaint ¶ 6.          Likewise, Plaintiff’s failure to

  affirmatively list the citizenship of all of BATO’s members prevents the Court

  from determining whether it truly has subject matter jurisdiction over this

  action. Rolling Greens MHP, L.P., 374 F.3d at 1022 (“To sufficiently allege the

  citizenships of these unincorporated business entities, a party must list the

  citizenship of all the members of the limited liability company.”).

         Because the Complaint does not include allegations as to the citizenship

  of Jason O. Garcia Rivera at the time of his death, and fails to present

  allegations sufficient to establish that the parties are diverse from each other,



  . .” See Complaint at 25. As such, the Court cannot determine the citizenship of the decedent
  on the current record.


                                               -4-
Case 3:21-cv-00334-MMH-PDB Document 6 Filed 03/29/21 Page 5 of 5 PageID 43




  the Court finds that Plaintiff has not alleged the facts necessary to establish the

  Court’s jurisdiction over this case. Univ. of S. Ala., 168 F.3d at 412.

        In light of the foregoing, the Court will give Plaintiff an opportunity to

  establish diversity of citizenship between the parties and that this Court has

  subject matter jurisdiction over the action. Accordingly, it is

        ORDERED:

        Plaintiff shall have up to and including April 14, 2021, to provide the

  Court with sufficient information so that it can determine whether it has subject

  matter jurisdiction over this action.

        DONE AND ORDERED in Jacksonville, Florida, on March 29, 2021.




  lc27
  Copies to:

  Counsel of Record
  Pro Se Parties




                                          -5-
